DETAILED ACTION
	This office action is in response to the terminal disclaimer (TD) filed on June 30, 2022.  Claims 14-40 remain pending, with claims 14 and 28 being in independent form.
	All pending claims 14-40 are now in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,150,420 B2 (the parent application), has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
There is no prior art of record that anticipates or makes reasonably obvious the combination of limitations in claims 14 or 28.  Claims 15-27 depend from claim 14, while claims 29-40 depend from claim 28, and are allowable for the same reason(s).

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record (Solheid et al. US 2014/0086545 A1; Kaplan U.S.P. No. 7,359,611 B1; see also PTO-892 form references A-J and N) does not expressly teach or reasonably suggest, in combination, each claim limitation presented by independent claims 14 or 28.  Although any one distinct structural limitation in claim 14 or 28 may be found in the cited prior art of record, the Examiner is unable to present a prima facie case for obviousness (with motivation) as required by 35 U.S.C. 103, in regards to the specific arrangement of features, as a whole, in claim 14 and 28.  See Applicant's Figs. 4, 5A, and 7 for examples of such a distinct overall “telecommunications module” that includes each feature of claims 14 and 28.  The Examiner has again carefully reviewed the International Search Report and Written Opinion cited by the IDS on December 7, 2021.  This Written Opinion appears to be reciting a different combination of limitations than current independent claim 14 and 28.  The Examiner cannot agree that Solheid et al. '545 and further in view of Kaplan '611 presents a prima facie case for obviousness as required by 35 U.S.C. 103, in order to reject sole pending independent claims 14 or 28.  The additional missing features of claim 14 or 28 (from Solheid ‘545 further in view Kaplan ’611) are not made obvious, with supporting motivation for combining, from the other cited prior art.

Note that the Examiner must consider the context of the invention, as a whole, when considering such claimed features of claims 14 and 28 and in view of at least Applicant’s Figs. 4, 5A, and 7.

Response to Arguments
Applicant’s arguments, see the filing of a TD, dated on June 30, 2022, with respect to US ‘420 parent patent, have been fully considered and are persuasive.  Based on the filing of a proper TD, all non-statutory double patenting rejections as mailed on May 27, 2022 have been withdrawn.  Claims 14-40 now serve to create a patentable distinction over the closest prior art of record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
July 11, 2022